Citation Nr: 0208041	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972 and as a member of the National Guard of Texas served on 
active duty for training from February to June 1975.

The claims file contains a report of a rating decision dated 
in April 1986 wherein it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.

The current appeal arose from a February 1993 rating decision 
from the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for a nervous disorder.  

The RO did not consider the current appeal on the basis of 
whether new and material evidence had been submitted to 
reopen the current claim of entitlement to service connection 
for a chronic acquired psychiatric disorder including bipolar 
disorder and adjudicated this claim on its merits.  

The fact that the RO may have considered the claim on the 
merits is not binding on the Board's determination of the 
question of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) held that the U. S. Court of Veterans Appeals 
(CAVC)correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).




The Board issued a decision in March 2000 wherein it denied 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.  The veteran appealed the 
denial to the CAVC.  

The Secretary of VA filed an unopposed motion to remand the 
appeal to the Board due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  The CAVC issued an order in May 2001 
granting the motion and vacated the March 2000 Board 
decision.  


FINDINGS OF FACT

1.  The RO determined that there was no new and material 
evidence to reopen a previously denied claim of service 
connection for a nervous disorder when it issued an 
unappealed rating decision in April 1996.  

2.  Evidence received since the April 1986 rating decision 
bears substantially and directly on the matter in question, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.

3.  The veteran was noted to have a nervous disorder, 
depression, excessive worry and nightmares at the time of the 
service entrance examination.

4.  The veteran's nervous disorder unequivocally was present 
prior to service.

5.  Competent medical evidence shows that a pre-existing 
nervous disorder did not undergo a permanent increase during 
active service.

6.  There is no competent medical evidence linking a post 
service acquired psychiatric disorder to include bipolar 
disorder to active service.



CONCLUSIONS OF LAW

1.  Evidence received since the April 1986 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to for a nervous disorder is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2002);  38 
C.F.R.§§ 3.104, 3.156(a), 20.1103 (2001). 

2.  A pre-existing chronic acquired psychiatric disorder was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On her enlistment evaluation in July 1969 the veteran 
specifically noted difficulties with nervous trouble, 
depression or excessive worry, and frequent or terrifying 
nightmares.  The examining physician commented that the 
veteran had frequent headaches and dizzy spells in 1965 and 
1966 from nervousness caused by her home situation.  It was 
noted that all of her nervous trouble occurred in 1965 and 
1966 because of trouble with an alcoholic father.  Upon 
examination, her psychiatric evaluation was found to be 
normal.  In January 1971, when the veteran was seen for 
gastrointestinal complaints the plan mentioned a psychiatric 
consult but the reason for such a consultation was not 
entered.  In September 1971 Valium was given and there was an 
entry of "globus hystericus".  Compazine was prescribed. 

In her March 1972 discharge evaluation, the veteran 
specifically denied frequent trouble sleeping, depression or 
excessive worry, or loss of memory or amnesia.  Nervous 
trouble was, however, reported.  

The examiner stated, in pertinent part, that this difficulty 
was of a minor nature, existed prior to service, and not 
indicative of a major past or present disease.  Her clinical 
psychiatric evaluation was normal.   

In a reenlistment evaluation for the Army National Guard of 
Texas in early August 1974 the veteran specifically denied 
frequent trouble sleeping, depression, excessive worry or 
nervous trouble of any sort.  A psychiatric evaluation in 
August 1974 was normal.

In a VA hospital summary for hospitalization in the latter 
part of August 1974 for right lower quadrant pain, the 
diagnoses included a personality disorder.  She was treated 
for complaints of right lower quadrant pain and discharged.  
There was no discussion of a psychiatric disability either at 
that time or in active service.  

An outpatient treatment record from a VA Hospital in Dallas 
shows in November 1974 an impression of nervous anxiety.

The veteran served on a brief period of active service from 
February 1975 to June 1975.  She attended a 15-week Still 
Photography course and completed the course in June 1975.  In 
February 1975 the veteran was seen at U.S. Patterson Army 
Hospital for a viral syndrome and it was noted that she did 
not feel well enough to march or stand in parades.  In a 
March 1975 examination for separation there was no 
psychiatric evaluation shown.  She was released from active 
duty to the National Guard.

An initial claim for VA compensation at separation from 
service was received from the veteran in July 1975.  
Significantly, at that time, the veteran made no reference to 
a psychiatric disability resulting from service.

The veteran filed a claim in July 1982 seeking entitlement to 
service connection for multiple disorders to include a 
nervous condition.  

The RO attempted to secure medical records from a private 
medical doctor regarding an August 1974 medical examination 
for the National Guard.  A medical secretary replied that 
they no longer had these records.  

The veteran was hospitalized in May 1982 for depression.  She 
described her life as being chronically down and depressed.  
Her background history suggested that she grew up in a very 
traumatic environment.  She enjoyed service in active duty 
but reported dealing with all the wounded soldiers from 
Vietnam as being traumatic.  She reported being chronically 
depressed and worse since that time.  She felt that her 
mental status in the 3 months prior to admission had been the 
worst ever and stated possible precipitating factors were the 
deaths and serious illness of several friends.  She was 
transferred to a rehabilitation ward at the hospital.  The 
focus was to be on rehabilitation with focus on coping 
skills.  The discharge diagnoses included brief reactive 
psychosis and histrionic personality disorder.

She was still hospitalized at the time of a VA Compensation 
and Pension (C&P) examination in October 1982 and an addendum 
interim summary was provided in November 1982 for the 
purposes of the C&P examination.  The interim diagnoses 
included brief reactive psychoses, resolved; adjustment 
disorder with depressed mood; histrionic personality 
disorder; and borderline personality disorder.  Later in 
November 1982 the veteran was discharged from the hospital.  
The general summary remained unchanged from the transfer 
summary prepared in July 1982 or the interim summary done 
earlier in November 1982.  The veteran was able to return to 
work.  No additional problems were identified.

In a rating decision in December 1982 the RO denied service 
connection for brief reactive psychosis.    

In February 1986, the RO was notified that the veteran was 
admitted to a VA Medical Center in Dallas for an adjustment 
disorder.  A discharge summary indicates that the veteran was 
admitted complaining of suicidal ideation.  

It was noted that she had previously been admitted in 1982 
for depression, suicidal ideations and at that time was going 
through a stressful period after discharge from the Army.  
After her 1982 hospitalization, she was discharged to Day 
Hospital where she was started on medication for bipolar 
manic.  She attended Day Hospital sporadically and was 
discontinued from that program in January 1983.  She was lost 
to follow-up after that time.  She claimed that she continued 
to obtain medication from a private physician.  

During this hospitalization, the diagnosis of Somatization 
Disorder was pursued, but she did not meet the DSM III 
criteria to substantiate the diagnosis.  She continued to 
have multiple nonspecific complaints of facial pain, 
abdominal pain, insomnia, diaphoresia, nausea, vomiting, and 
headaches which did not respond to therapy and of which an 
organic cause could not be identified.  She demonstrated 
multiple rapid mood swings with anger.  After a month of 
hospitalization she was discharged with the diagnoses of 
unspecified mental disorder and histrionic personality 
disorder.  

In April 1986, the RO requested records from the Mental 
Health Mental Retardation facility in Dallas for a nervous 
condition.  

In April 1986 the RO denied service connection for a nervous 
disorder as the hospital report referred to current symptoms 
of an unspecified mental disorder and there was no evidence 
relating the nervous disorder to service on any basis.  In 
April 1986 the RO notified the veteran that her claim was 
essentially a duplicate of one previously filed.  The 
evidence was not new and material and no change in the 
previous decision was warranted.  

In August 1992 the veteran sought service connection for a 
nervous condition.  At her request, additional outpatient 
treatment records were obtained by the RO.  These records 
show that in July 1992, the veteran sought treatment at a 
triage clinic for symptoms of a thyroid disorder.  The 
impressions included manic bipolar disorder.  A consultation 
was requested and noted that she had a history of bipolar 
disorder and had been off Lithium for four years.  



A progress note a few days later indicates the veteran 
reported having bipolar disorder from teenage years and was 
depressive in nature.  According to the veteran, her first 
"manic" episode probably occurred in service at Fort Ord as 
she wasn't sleeping, etc.  She related problems and events at 
the time.  

In September 1992, she was diagnosed with affective disorder 
and acute anxiety.  There was also an impression of 
adjustment disorder with mixed response.  There was increased 
stress at home.  

In a February 1993 rating decision the RO denied service 
connection for a nervous disorder to include bipolar 
disorder-manic with adjustment disorder, depression and 
histrionic personality disorder.  The veteran was notified of 
the rating decision by letter dated in February 1993.  She 
disagreed and initiated this appeal.  A statement of the case 
was issued in December 1993.  

In her February 1994 substantive appeal the veteran noted 
that her diagnosis of bipolar disorder was well documented by 
VA medical facilities.  She requested a personal hearing at 
the RO.  A hearing date was set, however the veteran 
requested that it be rescheduled.  After notification of the 
new hearing date, this request for a hearing was canceled in 
May 1994.

In November 1997 the RO requested that the veteran furnish 
medical treatment records for 1965 and 1966 or advise if 
there was no treatment sought for her nervous trouble at that 
time.  

In addition, she was asked to furnish medical treatment 
records from Rusk Mental Health Center.  The RO informed the 
veteran that it would assist in obtaining said medical 
evidence if she furnished specified information and a signed 
authorization for release of records.  

The RO secured medical treatment records from a Dallas VA 
Medical Center that included copies of records previously 
submitted.  The discharge summary for a period of 
hospitalization in October 1985 for a problem related to 
diabetes notes that the veteran was seen by a physician of 
the Psychiatry Service who felt that although she had a 
history of a manic depressive disorder, this was not well 
documented and put forth the alternative diagnosis of a 
somatization disorder with hysteria.  It was recommended that 
she not be treated with Lithium.  

In February 1998 the veteran replied that she was in high 
school and did not receive psychiatric care in 1965 and 1966.  
She denied being a patient in Rusk Mental Hospital.  

The RO requested records from MHMR/ACCESS in June 1998.  The 
RO notified the veteran that the request had been made and 
what she should do to make certain that the records were 
obtained. 

Records from MHMR show that the veteran was referred there by 
the Dallas VA hospital.  She was admitted to the program in 
February 1983 and withdrew against professional advice in 
July 1988.  The diagnoses were bipolar disorder, borderline 
personality, and rule out histrionic personality.  When 
assessed at the time of admission, she requested to talk with 
a Dr. N., whom she saw for nerves, alcoholism and suicide 
ideation when she was 20 years old.  She stated that her 
first suicide attempt was when she was age 20 and with 
tranquilizers.  The initial diagnoses were manic depressive 
and borderline personality.  In April 1986, her diagnoses 
were bipolar, mixed; borderline personality and rule out 
histrionic personality.  

Additional service medical records were received in November 
1997 that included private evaluations.  The veteran did 
receive treatment during her active service at private 
medical facilities.  In October 1970, her stepsister took the 
veteran to the counseling service of Planned Parenthood 
Association, Inc., of Jackson County, Medford, Oregon.  

At that time, the veteran acknowledged that she was absent 
without leave (AWOL) from service and had recently arrived in 
Medford, Oregon, seeking help from her stepsister.  She 
showed symptoms of acute anxiety and agitated depression, 
apparently from many recent disturbing life situations.  It 
was noted that the most anxiety-producing situation appeared 
to be the recent death of her grandmother.  

The veteran also stated that she went AWOL because of the 
amount of homosexuality in the service and her fears of being 
approached and/or treated unfairly by some of her superior 
officers.  The social worker also worked at the Jackson 
County Family and Child Guidance Clinic and referred the 
veteran to a consulting psychiatrist there.  The veteran 
expressed a desire to receive a medical discharge, get a job 
and continue with psychiatric treatment.  The psychiatric 
social worker noted that the first step was to turn herself 
in for a medical discharge.  

The veteran underwent a psychiatric evaluation at the Jackson 
County Family and Child Guidance Clinic, Medford, Oregon, in 
October 1970.  The clinical psychiatrist reported that the 
veteran had received treatment prior to her active service, 
between October 1968 and January 1969, while attending high 
school.  It was indicated that her recent poor adjustment to 
the military was directly related to her not being allowed to 
have an extended leave while attending her grandmother's 
funeral and being forced to return to her hospital assignment 
prematurely.  

The clinical psychiatrist indicated that the veteran's 
frustrations and emotional conflicts would seriously affect 
her performance and preclude an effective military 
adjustment.  It was reported that no definite symptoms of 
early schizophrenia were found, but emotional and social 
withdrawal, constant feeling of fear and discontent, along 
with psychosomatic problems could be indications of a more 
severe psychiatric problem.  A borderline personality 
disorder was suggested.

Additional attempts were made by the RO to obtain additional 
medical records.  In June 1998 the RO contacted the veteran 
and noted the efforts it had made to obtain records cited by 
her in support of her claim and her responsibility.  

Additional medical records from MHMR/ACCESS were obtained by 
the RO in July 1998.  These records included a December 1992 
report by a social worker approved by WD, MD.  The social 
worker notes that the veteran was initially seen in early 
June 1992 with a presumptive diagnosis of Bi-Polar Disorder, 
Manic.  It was indicated that she had been treated at various 
clinics in the Dallas, Texas area.  She was referred for a 
psychiatric evaluation later that month by Dr. WD and 
determined appropriate for treatment.  However, treatment was 
not provided due to the veteran's thyroid profile.  She was 
referred back to her personal physician and the Lufkin VA 
clinic.  The social worker had not seen her since September 
1992 and the case was being closed. 

In August 1998 the RO contacted the Patterson Army Hospital 
in Fort Monmouth, New Jersey, in an attempt to obtain 
additional medical records.  However, a reply stated that 
there were no inpatient or outpatient records on file for the 
veteran.  In August 1998, an additional attempt was made by 
the RO to obtain records from the United States Army.  The 
request was to locate additional treatment records from Fort 
Ord for the period from January 1971 to March 1971.  In a 
September 1998 response, the National Personnel Records 
Center (NPRC) stated that efforts had been unsuccessful, no 
mental health record had been located.  A supplemental 
statement of the case was issued by the RO in September 1999.

In September 1999 the veteran acknowledged receipt of the 
supplemental statement of the case and indicated that she did 
not have any additional information at that time.  She stated 
that she had seen a doctor in 1968 and would attempt to get 
these records and forward them to the RO.  Since this 
statement, no additional medical records have been received 
from the veteran.

The veteran's former representative prepared written argument 
in September 1999.  It was conceded that there was evidence 
that a psychiatric condition existed prior to service.  
However, it was contended that this condition was aggravated 
during service.  The veteran's representative cited to the 
October 1970 psychiatric evaluation (after the death of her 
grandmother) in support of her claim.



In February 2000, the RO noted that the veteran's claims 
folder was being transferred to the Board so that it could 
reach a decision on her appeal.  As previously noted, the 
Board's March 2000 decision was appealed to CAVC and vacated.  
No additional medical evidence or argument has been 
submitted.


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (codified as amended at 38 U.S.CA. § 5103A(f) West 
Supp. 2001) provides that "Nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the CAFC noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

As noted above, there is new legislation regarding the 
obligations of VA in assisting claimants.  The VCAA further 
provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 
Federal Register 45620 (2001).


Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

According to the regulations, in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2001).

A psychosis will be presumed to have been incurred during 
service if it is manifested to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime. See 38 
U.S.C.A. § 1110 (West 1991). 

"[E]very veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service." 38 U.S.C.A. § 1111 (West 
1991). See 38 C.F.R. §§ 3.303, 3.304 (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

The CAVC has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2001).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  This means the base line against which the 
Board is to measure any worsening of a disability is the 
appellant's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

As regards the veteran's National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury incurred or 
aggravated during inactive duty training.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 1991 and Supp. 2002); 38 C.F.R. § 
3.6 (2001)

Under 38 U.S.C.A. § 101(22) (a) and (c) active duty for 
training means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-time 
duty as members of the Army National Guard or Air National 
Guard of any State.  The term "inactive duty for training" 
means any duty prescribed for Reserves which is not full-time 
(e.g., voluntary training and maintenance duties of their 
assigned units.  See 38 U.S.C.A. § 101(23).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  


When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 
C.F.R. § 3.159 (2001).  The RO provided the veteran a copy of 
the applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The RO notified the veteran of pre-service medical records to 
submit and also treatment records from Rusk Mental Hospital.  
The veteran denied receiving treatment in 1965-66 or at the 
Rusk Mental Hospital.  The RO notified the veteran when it 
requested records from MHMR/ACCESS.  In a supplemental 
statement of the case, the veteran was notified of additional 
attempts to obtain records.  She acknowledged receipt of the 
supplemental statement of the case.  

Thus, it is concluded that the RO satisfied the duty to 
notify the veteran.  In addition, the veteran has been made 
aware of the provisions of the VCAA through the pleadings at 
the CAVC.

In addition, the RO secured medical records and attempted to 
locate additional service medical records.  At her request, a 
personal hearing at the RO was scheduled; however, the 
veteran canceled the hearing.  The RO also was ready to 
assist the veteran in obtaining medical records if she 
supplied specific identifying information.  Therefore, the 
duty to assist her has been satisfied, and the Board is 
satisfied that all facts pertinent to the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include bipolar disorder have been 
properly developed.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Analysis

New and Material Evidence

As noted above VA amended the adjudication regulations to 
implement the provisions of the VCAA.  The amendments to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii) regarding any claim to 
reopen a finally decided claim apply to claims received on or 
after August 29, 2001.  The veteran's claim was received 
prior to August 29, 2001, therefore, the amendments regarding 
reopening of a finally decided claim do not apply to this 
claim.

In this case the last final unappealed decision was in April 
1986, when the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a nervous disorder.  

The basis for the RO's April 1986 denial was that the 
evidence referred to current symptoms of an unspecified 
mental disorder and there was no evidence relating the 
nervous disorder to service on any basis.  The veteran was 
provided notice of the decision and her appellate rights but 
she did not initiate an appeal from that decision.  Therefore 
the April 1986 rating decision became final.

In February 1993, the RO adjudicated the claim on the merits 
and then denied service connection for a nervous disorder to 
include bipolar disorder-manic with adjustment disorder, 
depression, and histrionic personality disorder.  The Board 
must make its own determination as to whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd., 83 F.3d 1380 (Fed. Cir. 1996).

Inasmuch as the last final denial was the April 1986 rating 
decision, the Board will consider whether new and material 
evidence has been submitted since that decision.  Since that 
time, additional evidence has been added to the record in 
conjunction with the veteran's attempt to reopen her claim.  
The Board has reviewed the evidence submitted subsequent to 
the April 1986 decision, in the context of all the evidence 
of record, and finds there is evidence showing that the 
veteran had a private psychiatric evaluation while in 
service.  The Board finds that this is new evidence and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Consequently, 
the claim of service connection for a chronic acquired 
psychiatric disorder to include bipolar disorder, is reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Where new and material evidence has been submitted, the case 
is reopened and it must be evaluated on the merits based on 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Therefore, the Board will review the 
claim de novo, as did the RO.


Service Connection

The record contains numerous reports addressing the veteran's 
psychiatric disability.  Based on these records, the veteran 
has been variously diagnosed with an acquired psychiatric 
disability.  The diagnoses also include histrionic 
personality disorder and borderline personality disorder.  
Under governing law and regulations, however, service 
connection may not be granted for a personality disorder 
because it is not considered a disease or injury under the 
law for which VA compensation may be allowed.  38 C.F.R. 
§ 3.303(c), 4.9 (2001).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996) and cases cited therein.

On review the Board finds that the veteran clearly noted 
difficulties with nervous trouble, depression, excessive 
worry and nightmares on her enlistment evaluation.  She 
reported nervous trouble in 1965 and 1966 due to a situation 
at home.  Private medical records in October 1970 from the 
Jackson County Family and Child Guidance Clinic and the 
Planned Parenthood Association, Inc., of Jackson County 
clearly reveal a preservice psychiatric disability with the 
veteran reporting receiving treatment between October 1968 
and January 1969.  In addition, the veteran, through her 
representative, conceded that there was evidence that a 
psychiatric condition existed prior to service.  Thus, there 
is clear and unmistakable evidence that rebuts any 
presumption of sound condition in this case.  See 38 C.F.R. 
§ 3.304(b)(2001).

The veteran, through her former representative, has contended 
that her psychiatric disability has been aggravated by active 
service.  However, no medical evidence in support of this 
opinion has been provided.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  

Thus, the question now to be answered is whether a nervous 
disorder underwent a permanent increase in severity during 
service and, if so, whether any such increase was beyond the 
natural progress of the disorder.  In this regard, the Board 
has made an extensive review of the medical evidence of 
record.  No evidence of record supports this contention.

There is an indication of private treatment for psychiatric 
symptoms in October 1970 when the veteran was AWOL during 
service.  A clinical psychiatrist stated that the veteran's 
recent poor adjustment to the military was due to being 
denied extended leave to attend her grandmother's funeral.  
Further, that her frustrations and emotional conflicts would 
affect her performance and adjustment to the military.  No 
psychiatric diagnosis was made but a borderline personality 
disorder was suggested.  As previously noted, service 
connection may not be granted for a personality disorder.  38 
C.F.R. § 3.303(c), 4.9 (2001).  The veteran returned to duty 
and remained in the military until her separation in April 
1972.  

Service medical records show that in January 1971 when the 
veteran was seen for gastrointestinal complaints, a 
psychiatric consultation was mentioned; however, there is no 
indication that one was scheduled and no mental health 
records were found.  Approximately nine months later, Valium 
and Compazine were given for a diagnosis of globus 
hystericus, or a feeling of a lump in the throat, mainly 
emotional in origin.  See THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 
238-239 (17TH ed. 1999).  (This book is only cited for a 
definition and is not the basis of the Board's decision.  See 
Thurber v. Brown, 5 Vet. App. 119, 126 (1993), for 
proposition that the Board may not rely on newly developed 
evidence without providing appellant with reasonable notice 
of such evidence, notice of reliance the Board proposes to 
place on it, and an opportunity for appellant to respond.)

At the time of her discharge evaluation in 1972, the veteran 
reported nervous trouble; however, the examiner found that 
the difficulty was of a minor nature, existed prior to 
service and was not indicative of a major past or present 
disease.  

In addition, her psychiatric evaluation was normal and in 
August 1974 in a reenlistment evaluation for the Army 
National Guard her psychiatric evaluation was normal.  This 
evidence does not show an increase in severity in service of 
a nervous disorder.  As there is no competent evidence that 
the veteran's nervous disorder underwent a permanent increase 
in severity during service, the presumption of aggravation is 
not for application.  See 38 C.F.R. § 3.306(b).  As noted 
above, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Thus, on the basis of all the evidence of record, it is 
concluded that a nervous disorder was not aggravated by 
service.

Post service medical records note a mental health treatment 
history beginning in May 1982, years after the veteran's 
discharge from active service, and show several psychiatric 
diagnoses to include bipolar disorder.  Significantly, no 
health care provider associated the veteran's condition with 
her active service.  At the time of her hospitalization in 
1982, the veteran reported being chronically depressed and 
worse since dealing with wounded soldiers from Vietnam while 
on active duty.  At the time of her discharge evaluation in 
1972, however, she denied depression and her psychiatric 
evaluation was normal.  She again denied depression, in 
August 1974 in a reenlistment evaluation for the Army 
National Guard and her psychiatric evaluation was normal.  
The Board also notes that in a claim received in July 1975 
the veteran did not refer to a psychiatric disability 
resulting from service.

Even in light of the October 1970 medical records, there is 
no evidence that would support the conclusion that the 
veteran suffered from a chronic psychiatric disability during 
her active service, including the period from February to 
June 1975.  No health care provider, including the clinical 
psychiatrist who performed her evaluation in October 1970, 
diagnosed the veteran with a psychiatric disability.  In this 
regard, the Board must note a distinction between treatment 
for psychiatric symptoms and a diagnosis of a psychiatric 
disorder.

In any event, based on the October 1970 medical report, it is 
clear that the psychiatric symptoms cited within this report 
had nothing to do with the veteran's active service.  They 
instead note difficulties accepting the recent death of the 
veteran's grandmother and unresolved grief as well as guilt 
that she had been unable to take care of her or even see her 
prior to her death.  While it is noted that the veteran felt 
slighted, unappreciated, disregarded, and even watched or 
plotted against during her active service, there is no 
indication of a psychiatric disability developing during the 
veteran's active service.

The CAVC has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board is aware 
that the veteran was a medical specialist in service and 
received training as a Medical Corpsman; however, there is no 
indication that she has training in diagnosing and/or 
treating psychiatric disorders.  Although the veteran 
mentioned when seen as an outpatient that her first manic 
episode was in service, this is not competent medical 
evidence of psychiatric disorder.  In this case, the veteran 
and her representative are not competent to diagnose her with 
a psychiatric disability and then associate this condition 
with her active service.  They are also not competent to 
state that the veteran's current psychiatric disability was 
aggravated by her active service.  Id. 

In September 1999, the veteran specifically noted that she 
had no additional information to supply at that time, but, 
indicated that she saw a doctor in 1968 and would attempt to 
obtain treatment records pertaining to that visit and forward 
them to the Board.  In Robinette v. Brown, 8 Vet. App. 69 
(1995), the CAVC stated that if a claimant alleges the 
existence of medical evidence that, if true, would make the 
claim plausible, VA would be under a duty under 38 U.S.C.A. § 
5107(a) (West 1991) to advise or to submit such evidence to 
complete the application for benefits. The CAVC has also 
held, however, that the obligation exists only in limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  

It must be noted that the veteran began her active service in 
August 1969.  Accordingly, medical evidence from 1968 
indicating a preexisting psychiatric disability would not 
support her claim and would, in fact, most likely provide 
additional evidence to deny her claim.  

There is no competent evidence that the veteran has a 
psychiatric disability associated with a disease or injury 
incurred in or aggravated by her active service.  More 
importantly, there is also no medical evidence to support the 
conclusion that the veteran's preexisting psychiatric 
disability was aggravated by her active service.  
Accordingly, the claim for service connection must be denied.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a bipolar disorder, 
the appeal is granted to this extent only.

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

